Citation Nr: 1002454	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland 
Oregon


THE ISSUE

Entitlement to service connection for genital herpes simplex.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In June 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

The Veteran appealed the Board's July 2008 decision denying 
the Veteran's claim of entitlement to service connection for 
herpes simplex to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2009, the Veteran's attorney 
and a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion to Vacate and 
Remand the July 2008 Board decision that denied the Veteran's 
claim of entitlement to service connection for herpes 
simplex.  In a May 2009 Order, the Court granted the motion, 
vacated the Board's August 2008 decision and remanded the 
matter to the Board for action consistent with the Joint 
Motion.  

The Board observes that the Veteran submitted a private nexus 
opinion in November 2009.  The Veteran specifically requested 
the Board to remand the case to the agency of original 
jurisdiction (AOJ) for review of the new evidence.  In 
general, the Board would follow this request; however, in 
this case, the Board will not refer this evidence to the AOJ, 
because the benefit to which the evidence relates can be 
granted in full on appeal without such referral.  See 38 
C.F.R. 20.1304(c).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issue on appeal.





FINDINGS OF FACT

Resolving any reasonable doubt in favor of the Veteran, the 
evidence of record indicates that the Veteran's current 
genital herpes simplex is etiologically related to service.


CONCLUSION OF LAW

Genital herpes simplex was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a claim for entitlement to service 
connection for herpes simplex in June 2004.  He contends that 
he contracted herpes while serving in Vietnam.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The medical evidence of record supports the Veteran's claim 
to having a current disability of herpes simplex.  A November 
2006 letter from the Veteran's treating physician notes that 
the Veteran has a diagnosis of herpes, which is a chronic 
disorder with periodic outbreaks.  Thus, the Veteran has a 
current diagnosis of the claimed disorder.  

A review of the Veteran's service treatment records show that 
the Veteran complained of a rash on his penis in January 
1969.  The Veteran told the clinician that he first noticed 
"scabs" at the end of December 1968 and the scabs were 
draining yellow pus.  A January 1969 Dark field test was 
negative times two and he was prescribed penicillin.  In July 
1969, the Veteran sought treatment for a lesion on his penis 
and there was a notation that the Veteran possibly had a 
venereal disease.  However, the service medical records do 
not show a diagnosis of herpes in service.  

As there is no clear evidence of herpes simplex in service, 
the threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's herpes simplex and his active service, to include 
any symptoms shown in service.  The record contains two 
conflicting medical opinions regarding the etiology of the 
Veteran's herpes.  

The Veteran underwent a VA examination in November 2004 and a 
VA opinion was provided in December 2004.  Although the 
examiner did not expressly state that he had a copy of the 
claims file, the opinion indicates that he reviewed the 
service treatment records.  After a review of the record, the 
examiner noted that the Veteran did not have a history of 
vesicles or blisters while he was in service.  The examiner 
asserted that based upon the available data and the fact that 
there was no definitive diagnosis of herpes simplex in the 
service treatment records, the herpes simplex infection that 
the Veteran may have at the present time is less likely as 
not caused by results of service-connected activity.  The 
Board finds this opinion to be probative, because the 
examiner reviewed the claims file and provided a clear 
rationale for his opinion.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).

In contrast, the Veteran's private physician, who has treated 
the Veteran's herpes simplex in the past, provided the 
opinion that it is as likely as not that the his herpes began 
during service.  The physician noted that he reviewed the 
Veteran's pertinent VA records, which show that the Veteran 
complained of a rash on his penis with scabs and draining pus 
in January 1968 during military service.  The physician 
emphasized that the onset of the rash was apparently a few 
days earlier according to the chart, while he was on "R and 
R."  He determined that this could have certainly 
represented new onset genital herpes.  As far as the absence 
of vesicles commented on by the VA examiner, the physician 
stated that he could not find any evidence that a physical 
examination was performed at the time of the initial 
complaint in January 1968.  The chart only documents the 
Veteran's complaints at that time.  The examiner asserted 
that the Veteran's recorded complaints were consistent with 
herpes.  The Board finds the physician's opinion to be highly 
persuasive as he based his opinion on a review of the 
Veteran's service treatment records and he provided a clear 
rationale for his opinion based on clinical data. See Nieves- 
Rodriguez, 22 Vet. App. at 304.  Furthermore, the physician 
addressed the VA examiner's negative opinion.   

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and 
negative evidence regarding the issue of whether the 
Veteran's genital herpes simplex is related to military 
service.  As such, the Board resolves any reasonable doubt in 
favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Accordingly, the Board finds that entitlement to 
service connection for genital herpes simplex is warranted.    
	

ORDER

Entitlement to service connection for genital herpes simplex 
is granted.



____________________________________________
John E. Ormond, Jr.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


